 1
 2
 3
 4
 5
 6
 7
 8                                       UNITED STATES DISTRICT COURT

 9                                     EASTERN DISTRICT OF CALIFORNIA

10
11   STEVEN JOSEPH SORIA,                                     )   Case No.: 1:18-cv-00635 NONE JLT
                                                              )
12                     Plaintiff,                             )   RAND WARNING TO PLAINTIFF; ORDER
                                                              )   EXTENDING THE DEADLINE TO FILE THE
13            v.                                              )   OPPOSITION TO DEFENDANTS’ MOTION FOR
14                                                            )   SUMMARY JUDGMENT TO AUGUST 24, 2021
     RAFAEL ZUNICA, et al.,
                                                              )
15                     Defendants.                            )   ORDER VACATING THE HEARING ON THE
                                                              )   MOTION FOR SUMMARY JUDGMENT
16                                                            )
17          The Court notes that the plaintiff has not been advised of the requirements for opposing a

18   motion for summary judgment, as required by Klingele v. Eikenberry, 849 F.2d 409 (9th Cir. 1988)

19   and Rand v. Rowland, 154 F.3d 952 (9th Cir. 1998). Thus, PLAINTIFF STEVEN JOSEPH

20   SORIA, PRO SE is advised 1 of the following requirements for opposing the motion for summary

21   judgment made by defendants pursuant to Rule 56 of the Federal Rules of Civil Procedure:

22            1.       A motion for summary judgment brought under Rule 56 is a request for judgment on

23                     some or all of the plaintiff’s claims in favor of the defendants without trial. See Rule

24                     56(b).

25
26
27
     1
      It appears Defendants were unaware of their obligation to provide Plaintiff this notice. The Court provides this notice to
28   minimize further delay in this matter.

                                                                  1
 1   2.   The defendants’ motion set forth the facts which the defendants contend are not

 2        reasonably subject to dispute and that entitle them to judgment as a matter of law. See

 3        Rule 56(c).

 4   3.   The plaintiff has the right to oppose the motion for summary judgment. To oppose the

 5        motion, the plaintiff must show proof of his or her claims. The plaintiff may agree with

 6        the facts set forth in the defendants’ motion but argue even still, that the defendants are

 7        not entitled to judgment as a matter of law.

 8   4.   The plaintiff may show the defendants’ facts are disputed in one or more of the

 9        following ways:

10        a. The plaintiff may rely upon statements made under the penalty of perjury in the

11           complaint, if the complaint shows that the plaintiff has personal knowledge of the

12           matters stated in it and if the plaintiff calls to the court's attention those parts of the

13           complaint upon which the plaintiff relies;

14        b. The plaintiff may also serve and file affidavits or declarations setting forth the facts

15           which the plaintiff believes prove the plaintiff's claims (the persons who sign the

16           affidavit or declaration must have personal knowledge of the facts stated);

17        c. The plaintiff may also rely upon written records, but the plaintiff must prove that

18           the records are what the plaintiff claims;

19        d. The plaintiff may also rely upon transcripts of depositions, answers to

20           interrogatories, or admissions obtained in this proceeding. Should the plaintiff fail

21           to contradict defendants’ motion with affidavits, declarations, or other evidence,

22           defendants’ evidence will be accepted as true, and final judgment may be entered

23           without a full trial. See Rule 56(e).

24   5.   If there is some good reason why necessary evidence is not available to the plaintiff

25        when required to oppose such a motion, the court will consider a request to postpone

26        considering defendant(s)’ motion. See Rule 56(f).

27   6.   If the plaintiff does not serve and file a request to postpone consideration of defendants’

28        motion or written opposition to the motion, the court may consider the plaintiff’s failure

                                               2
 1              to act as a waiver of opposition to defendants’ motion. The plaintiff’s waiver of

 2              opposition to defendants’ motion may result in the entry of summary judgment in favor

 3              of the defendants and against the plaintiff.

 4        7.    A motion supported by affidavits or declarations that are unsigned will be stricken.

 5        8.    The failure of any party to comply with this order, the Federal Rules of Civil

 6              Procedure, or the Local Rules of Court, may result in the imposition of sanctions

 7              including, but not limited to, dismissal of the action or entry of default.

 8        9.    The plaintiff is advised that any declarations submitted by him must be dated and

 9              signed under penalty of perjury. His own declaration must set forth every fact within

10              his personal knowledge upon which he relies to oppose the motion. He cannot merely

11              say that facts set forth in other documents are true; the facts must be set forth in the

12              declaration itself. Also, all declarations must show how the declaring witness knows

13              the information set forth in it, whether it is because the witness saw, heard, or felt it, for

14              example. The failure of the declarants to comply with this guidance will result in the

15              Court refusing to consider their declarations.

16        10.   To allow the plaintiff an ample opportunity to file an opposition to the defendants’

17              motion for summary judgment, he SHALL file an opposition or a notice of non-

18              opposition to the motion no later than August 24, 2021;

19        11.   The hearing on the motion for summary judgment, currently set on July 7, 2021, is

20              vacated. Local Rule 230(l).

21
22   IT IS SO ORDERED.

23     Dated:   June 30, 2021                             _ /s/ Jennifer L. Thurston
24                                              CHIEF UNITED STATES MAGISTRATE JUDGE

25
26
27
28

                                                      3
